                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


In Re:                              )     CHAPTER 13
                                    )     CASE NO. 17-16811
      Vincent J. Woolfolk           )
                                    )     JUDGE Price Smith
                                    )
                    Debtor          )     MOTION TO APPROVE SALE
                                    )     OF REAL ESTATE
                                    )
******************************************************************************

         Now comes Debtor, Vincent J. Woolfolk, by and through attorney, Melissa L. Resar, and

respectfully request that this court grant this Motion to Approve Sale of Real Estate.

The property subject to the sale is located at 6824 Edna Ave., Cleveland, Ohio 44103, (PPN:

105-23-098). Per the public record, at the time of the filing of the present case, Mr. Woolfolk

had legal ownership of the property. The only lien listed against this property is for the property

taxes owed. The property is not Mr. Woolfolk’s residence, but a rental property that he has not

been able to repair or rent out (See Letter from Debtor, attached hereto as Exhibit A).

         Mr. Woolfolk has been offered $5,500.00 in an arm’s length deal with a bona fide

purchaser (See Proposed Purchase Agreement and Escrow Instructions, attached hereto as

Exhibit B). Debtor intends to schedule the closing as soon as possible after this sale is approved

by the Court. The following reductions from the gross sale amount are anticipated to be made:

   1. $120.00 in delinquent rental registration fees,

   2. $831.16 Cleveland Water Department delinquency,

   3. $554.21 Northeast Ohio Regional Sewer District delinquency,

   4. $162.65 for any delinquent taxes net of $3,200.00 assumption,

   5. $160.62 tax foreclosure court costs,




17-16811-jps      Doc 38    FILED 10/09/19       ENTERED 10/09/19 11:31:49           Page 1 of 11
   6. $475.00 tax foreclosure title fees, and

   7. $1,150.00 legal fees to Patronite Law.

This yields a net amount payable to Debtor of $2,046.36 (Attached as Exhibit C is the

Preliminary ALTA Combined Settlement Statement). The remaining balance of $2,046.36 is

needed to repair the garage, porch, roof, and door of Debtor’s residence (See Exhibit A).

       Per the county’s records at the time of filing and the petition filed in bankruptcy court,

the fair market value of the subject property was $25,100.00 and has increased to $40,400.00

since then. (Attached as Exhibit A is Mr. Woolfolk’s explanation for why he is willing to accept

less than county-appraised fair market value for the property).

                                                     Respectfully Submitted,

                                                     /s/ Melissa L. Resar
                                                     Melissa L. Resar (0071963)
                                                     Rauser & Associates
                                                     614 W. Superior Avenue, STE 950
                                                     Cleveland, Ohio 44113
                                                     (216) 263-6200
                                                     (216) 263-6202 Facsimile
                                                     mresar@ohiolegalclinic.com




17-16811-jps     Doc 38     FILED 10/09/19       ENTERED 10/09/19 11:31:49            Page 2 of 11
                                CERTIFICATE OF SERVICE

I certify that on October 9, 2019, a true and correct copy of the motion was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on the
court’s Electronic Mail Notice List.

Debtor’s Attorney:
Melissa L. Resar, on behalf of Debtor at mresar@ohiolegalclinic.com

Chapter 13 Trustee
Lauren A. Helbling, on behalf of the Chapter 13 Trustee at ch13trustee@ch13cleve.com

And by regular U.S. mail, postage prepaid on:

Debtor:
Vincent Woolfolk, at 1402 Clearaire Rd., Cleveland, OH 44110

Settlement Agent:
Fairmount Title Agency, LLC, 12434 Cedar Rd., Ste. 11, Cleveland, OH 44118

Buyer’s Agent:
Sadie Pearl Sabir, 931 Monroe Dr. NE, Suite A-102-409, Atlanta, GA 30308

Seller’s Agent:
Gerald J. Patronite, Esq., Patronite Law, 2779 SOM Center Rd., Willoughby Hills, OH 44094


                                                     /s/ Melissa L. Resar
                                                     Melissa L. Resar (0071963)
                                                     Rauser & Associates
                                                     Attorney for Debtor
                                                     614 W. Superior Avenue, STE 950
                                                     Cleveland, Ohio 44113
                                                     (216) 263-6200
                                                     (216) 263-6202 Facsimile
                                                     mresar@ohiolegalclinic.com




17-16811-jps     Doc 38     FILED 10/09/19       ENTERED 10/09/19 11:31:49             Page 3 of 11
17-16811-jps   Doc 38   FILED 10/09/19   ENTERED 10/09/19 11:31:49   Page 4 of 11
17-16811-jps   Doc 38   FILED 10/09/19   ENTERED 10/09/19 11:31:49   Page 5 of 11
17-16811-jps   Doc 38   FILED 10/09/19   ENTERED 10/09/19 11:31:49   Page 6 of 11
17-16811-jps   Doc 38   FILED 10/09/19   ENTERED 10/09/19 11:31:49   Page 7 of 11
17-16811-jps   Doc 38   FILED 10/09/19   ENTERED 10/09/19 11:31:49   Page 8 of 11
17-16811-jps   Doc 38   FILED 10/09/19   ENTERED 10/09/19 11:31:49   Page 9 of 11
17-16811-jps   Doc 38   FILED 10/09/19   ENTERED 10/09/19 11:31:49   Page 10 of 11
17-16811-jps   Doc 38   FILED 10/09/19   ENTERED 10/09/19 11:31:49   Page 11 of 11
